DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2008/0111804 A1) (hereinafter Choi 804) in view of Choi et al. (US 2018/0047800 A1) (hereinafter Choi 800), cited by Applicant. 
Regarding claim 1, Choi 804 discloses a display device comprising a first pixel (a plurality of pixels 140, para. 0039),
wherein the first pixel includes a first light-emitting element (each pixel 140 may include an organic light emitting diode OLED, para. 0044), and a first memory circuit (a compensation unit 142, para. 0044),
wherein a first image signal (the storage capacitor (Cst) may be coupled between the gate electrode of the second transistor (M2) and the first power source (ELVDD), so the storage capacitor (Cst) may store voltage corresponding to the data signal transmitted from the first transistor (M1) to the second transistor (M2), para. 0047) and a first correction signal are supplied to the first pixel (the compensation unit 142 may be coupled to the gate electrode of the second transistor (M2) to adjust voltage thereof upon deterioration of the OLED, para. 0048), 
wherein the first memory circuit is configured to retain the first correction signal and add the first correction signal to the first image signal (voltage at the gate electrode of the second transistor (M2) may vary with respect to the change in the voltage at the first node (N1). Accordingly, when voltage at the first node (N1) is increased to correspond to the voltage of the voltage source (Vsus), voltage at the gate electrode of the second transistor (M2) may also increase according to Equation 1 above, para. 0053), and
wherein the first pixel is configured to display an image using the first image signal and the first correction signal (the current capacity of the second transistor (M2) may correspond to the data signal, i.e., voltage stored in the storage capacitor (Cst), and may be adjusted to a higher value when the OLED is deteriorated, so the luminance generated by the OLED may be constant regardless of its deterioration degree, para. 0053).
Choi 804 does not specifically disclose the first light-emitting element exhibits blue light,
a color conversion layer wherein the color conversion layer is configured to covert light emitted by the first light-emitting element into light having a longer wavelength.
In a similar field of endeavor of organic light emitting display device, Choi 800 discloses a first light-emitting element exhibits blue light (the base light BL is output from the organic light emitting diode OLED, and may be a blue light, para. 0091),
a color conversion layer wherein the color conversion layer is configured to covert light emitted by the first light-emitting element into light having a longer wavelength (the base light BL is converted by the first quantum dots QD1 into a first light LT1 having a different wavelength than the base light BL, para. 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the color conversion layer as taught by Choi 800 in the system of Choi 804 in order to allow the light intensity of a colored light used by the light emitting display device to display an image may be increased by using the structure of a quantum dot layer, the display quality of the organic light emitting display device may be enhanced.
Regarding claim 2, the combination of Choi 804 and Choi 800 discloses the color conversion layer includes a quantum dot (the first color filter CF1 is disposed in the first pixel area PA1 above the pixel layer PL with the quantum dot layer QL having the first quantum dots QD1 therebetween. The second color filter CF2 is disposed in a second pixel area PA2 above the pixel layer PL with the quantum dot layer QL having the second quantum dots QD2 therebetween, para. 0111 of Choi 800).
Regarding claim 3, Choi 804 discloses the first pixel further includes a transistor (the switching transistor TFT1 is electrically connected with the gate line SL and the data line DL, para. 0041 of Choi 800), and
wherein the transistor includes a metal oxide in a channel formation region (the first semiconductor pattern SM1 may include a semiconductor material. In an embodiment, a composition material of the first semiconductor pattern SM1 may include polycrystalline silicon. However, embodiments are not limited to a particular semiconductor material of the first semiconductor pattern SM1, para. 0042 of Choi 800).
Regarding claim 4, Choi 804 discloses a second pixel (a plurality of pixels 140, para. 0039 of Choi 804),
wherein the second pixel includes a second light-emitting element (each pixel 140 may include an organic light emitting diode OLED, para. 0044) and a second memory circuit (a compensation unit 142, para. 0044 of Choi 804),
wherein the second light-emitting element exhibits blue light (each LED may include a light emitting layer emitting red (R), green (G), or blue (B) light triggered, para. 0004),
wherein a second image signal (the storage capacitor (Cst) may be coupled between the gate electrode of the second transistor (M2) and the first power source (ELVDD), so the storage capacitor (Cst) may store voltage corresponding to the data signal transmitted from the first transistor (M1) to the second transistor (M2), para. 0047) and a second correction signal are supplied to the second pixel (the compensation unit 142 may be coupled to the gate electrode of the second transistor (M2) to adjust voltage thereof upon deterioration of the OLED, para. 0048 of Choi 804),
wherein the second memory circuit is configured to retain the second correction signal and add the second correction signal to the second image signal (voltage at the gate electrode of the second transistor (M2) may vary with respect to the change in the voltage at the first node (N1). Accordingly, when voltage at the first node (N1) is increased to correspond to the voltage of the voltage source (Vsus), voltage at the gate electrode of the second transistor (M2) may also increase according to Equation 1 above, para. 0053 of Choi 804),
wherein the second pixel is configured to display an image using the second image signal and the second correction signal (the current capacity of the second transistor (M2) may correspond to the data signal, i.e., voltage stored in the storage capacitor (Cst), and may be adjusted to a higher value when the OLED is deteriorated, so the luminance generated by the OLED may be constant regardless of its deterioration degree, para. 0053 of Choi 804),
wherein the first pixel is a pixel exhibiting light of a color different from the second pixel, and
wherein the second pixel is a pixel exhibiting blue light (each of the first to third pixels PX1, PX2, and PX3 may include the above-described organic light emitting diode OLED which emits a base light BL of blue light. Moreover, the quantum dot layer QL includes the first quantum dots QD1 corresponding to the first pixel area PA1, the second quantum dots QD2 corresponding to the second pixel area PA2, and in which no quantum dot layer QL is provided in the third pixel area PA3, para. 0089 of Choi 800).

Claims 5-9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi 804 in view of Choi 800 and further in view of Lee et al. (“Lee”) (US 2018/0374409 A1). 
Regarding claim 5, the combination of Choi 804 and Choi 800 discloses all the claim limitation (please see claim 1), except:
wherein the first light-emitting element includes a stack of a first light-emitting unit exhibiting blue light and a second light-emitting unit exhibiting blue light.
In a similar field of endeavor of organic light emitting display device, Lee discloses a light-emitting element includes a stack of a first light-emitting unit exhibiting blue light and a second light-emitting unit exhibiting blue light (the OLED substrate 100 may include a first blue light-emitting unit 20, a green light-emitting unit 30, and a second blue light-emitting unit 40, para. 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the stack as taught by Lee in the system of Choi 804 and Choi 800 in order to obtain a display apparatus with a high current efficiency.
Regarding claim 6, the combination of Choi 804, Choi 800 and Lee discloses the color conversion layer includes a quantum dot (the first color filter CF1 is disposed in the first pixel area PA1 above the pixel layer PL with the quantum dot layer QL having the first quantum dots QD1 therebetween. The second color filter CF2 is disposed in a second pixel area PA2 above the pixel layer PL with the quantum dot layer QL having the second quantum dots QD2 therebetween, para. 0111 of Choi 800).
Regarding claim 7, the combination of Choi 804, Choi 800 and Lee discloses the first pixel further includes a transistor (the switching transistor TFT1 is electrically connected with the gate line SL and the data line DL, para. 0041 of Choi 800), and
wherein the transistor includes a metal oxide in a channel formation region (the first semiconductor pattern SM1 may include a semiconductor material. In an embodiment, a composition material of the first semiconductor pattern SM1 may include polycrystalline silicon. However, embodiments are not limited to a particular semiconductor material of the first semiconductor pattern SM1, para. 0042 of Choi 800).
Regarding claim 8, the combination of Choi 804 and Choi 800 discloses all the claim limitation (please see claim 4), except:
wherein the second light-emitting element includes a stack of the first light-emitting unit exhibiting blue light and the second light-emitting unit exhibiting blue light.
However, Lee discloses the second light-emitting element includes a stack of the first light-emitting unit exhibiting blue light and the second light-emitting unit exhibiting blue light (the OLED substrate 100 may include a first blue light-emitting unit 20, a green light-emitting unit 30, and a second blue light-emitting unit 40, para. 0081).
Regarding claim 9, Choi 804 discloses the first light-emitting unit and the second light-emitting unit each emit fluorescence (the blue light-emitting unit may include a blue fluorescent material, para. 0080 of Lee).
Regarding claim 16, the combination of Choi 804, Choi 800 and Lee discloses a display module comprising the display device and a connector or an integrated circuit (para. 0046 of Lee).
Regarding claim 17, the combination of Choi 804, Choi 800 and Lee discloses an electronic device comprising the display module, and at least one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button (para. 0046 of Lee).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 10 identifies the distinct limitations “wherein the first memory circuit is configured to retain the third correction signal and add the third correction signal to the first image signal, and wherein the first pixel has a function of displaying is configured to display an image using the first image signal, the first correction signal, and the third correction signal”.
Claims 11-15 are allowed. Independent claim 11 identifies the distinct limitations “wherein a first image signal, a first correction signal, and a second correction signal are supplied to the first pixel, wherein the first memory circuit is configured to retain the first correction signal and add the first correction signal to the first image signal retain the second correction signal, and add the second correction signal to the first image signal, and wherein the first pixel is configured to display an image using the first image signal, the first correction signal, and the second correction signal”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levermore (Pub. No.: US 2021/0210707 A1) discloses a light emitting device comprises a first emissive unit comprises a perovskite light emitting material, and a second emissive unit comprises a perovskite light emitting material, an organic light emitting material or a quantum dot light emitting material, para. 0031, fig. 1.
Onoyama et al. (US 9,646,532 B2) discloses a driving method for a light emitting device drive current flows to the light-emitting units during a correction preparation period of the threshold voltage (a threshold correction preparation period), the light-emitting units emit light at a constant brightness for each frame without being dependent on the gradation of a signal voltage despite the fact that it is a non-light-emitting period, col. 1, lines 46-53.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693